United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4143
                        ___________________________

                         Patricia A. Torre, an individual

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

           Northrop Grumman Systems Corp., a Delaware Corporation

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                          Submitted: September 7, 2017
                           Filed: September 12, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Patricia Torre appeals the district court’s1 order granting summary judgment
in favor of Northrop Grumman Systems Corp. on her claims of a hostile work

      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
environment and retaliation. Following de novo review of the record, and construing
the evidence most favorably to Torre, we agree with the district court that there is no
genuine issue of material fact and that Northrop Grumman Systems is entitled to
judgment as a matter of law. See Henthorn v. Capitol Commc’ns, Inc., 359 F.3d
1021, 1026 (8th Cir. 2004). Specifically, we agree that Torre’s allegations did not
rise to the level of an actionable hostile work environment claim, see Blomker v.
Jewell, 831 F.3d 1051, 1056 (8th Cir. 2016) (elements of Title VII sexual harassment
hostile work environment claim); Father Flanagan’s Boys’ Home v. Agnew, 590
N.W.2d 688, 693 (Neb. 1999) (Nebraska employment discrimination law patterned
after Title VII), and that she did not rebut evidence that Northrop Grumman acted
pursuant to its legitimate, non-retaliatory business judgment in eliminating her
position, see Hutton v. Maynard, 812 F.3d 679, 684–85 (8th Cir. 2016). The
judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-